Attachment to Advisory Action

1.  Applicant’s amendment filed on May 10, 2021 has been fully considered. The amendment has been filed and considered under AFCP 2.0. An Examiner-initiated interview with Daniel J. Pereira was conducted on May 12, 2021 to discuss the current amendment.

2. The amendment was fully considered but is not entered given it raises new issues that would require further consideration and/or search. In the present amendment instant claim 1 has been amended to include a limitation of the composition comprising a solvent comprising a vinyl aromatic monomer or in mixture with additional copolymerizable monomers. This limitation was not previously presented and was taken from instant specification (p. 27, lines 27-32 of instant specification). However, further conducted prior art search revealed a new reference US 2016/0152748 which discloses nanostructured graphene/polymer composites produced by dispersing a graphite oxide in a solvent, adding a vinyl aromatic monomer, followed by polymerization of the vinyl aromatic monomer in-situ ([0058], [0065]). Thus, producing graphene/polystyrene composites by in-situ polymerization of the vinyl aromatic monomers such as styrene is taught in the prior art.

3. It is further noted that instant specification recites (p. 20, line 33-p. 21, line 19 and p. 27, lines 17-32 of instant specification):
 
1 An object of the present patent application relates WO 2017/130136 PCT/IB2017/05042021to a composition containing graphene and graphene nanoplatelets durably dispersed in a solvent; said 

 it contains at least 1% by weight, with respect5 to the total weight of the solvent, of a vinyl 
aromatic polymer, 
wherein said vinyl aromatic polymer is obtained by partial or total polymerization of the relative vinyl aromatic monomer alone or in a mixture of up to 50% by weight with further co-polymerizable monomers, and with15 the condition that the sum of the possible content of 
said non-reacted monomers and the content of vinyl aromatic polymer formed, is equal to at least 10% by weight with respect to the total weight of the solvent. 

23 
Said vinyl aromatic polymer is obtained by partial or total polymerization of the relative vinyl aromatic monomer alone or in a mixture of up to 50% by weight20 with further copolymerizable monomers, and with the condition that the sum of the possible content of said non-reacted vinyl aromatic monomers possibly mixed with further non-reacted copolymerizable monomers, and the content of said vinyl aromatic polymer is equal to at25 least 10% by weight with respect to the total weight of the solvent. 

In the case of the partial polymerization of the monomers, the vinyl aromatic monomer is preferably at least 10% by weight with respect to the sum of the30 weights of all of the monomers and said vinyl aromatic polymer.


Thus, instant specification recites that the vinyl aromatic monomer is present in the composition in case of partial polymerization only, and “the content of at least 10% by weight” belongs to the total weight of the non-reacted monomers and the vinyl aromatic polymer rather than to the “total content of the non-reacted vinyl aromatic monomer alone or in admixture with copolymerizable non-reacted monomers” as currently presented in instant claim 32. It is further noted that instant claim 32 recites i) the vinyl aromatic polymer being obtained by partial or total polymerization of a related vinyl aromatic monomer and ii) the composition comprises vinyl aromatic monomer as a 

4. The amendment is not entered, thus rendering Applicant’s arguments moot.
WO 2017/130136 PCT/IB2017/050420
28 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764